Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 6-8 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 October 2021.

The disclosure is objected to because of the following informalities:
In both the specification and the abstract, the word “drilling” is employed frequently.  This appears to be a mis-translation, and should be “punching” instead.   A “drill” is generally a fluted, rotating tool that is advanced along its axis of rotation.  Applicant’s device is definitely a punch, not a drill.
Appropriate correction is required.

Claims 1-5 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 3 and 9 of claim 1 is the term “rod-like”.  It is not clear what the boundaries of this term are.  On line 9 of claim 1, “plate-like” has the same problem.
	On lines 4 and 5 of claim 1 is “facing an upper side”.  An upper side of what?

	On lines 3 and 4 of claim 3 is the phrase “in a direction orthogonal to the up-and-down movement”.  This run-on sentence makes one wonder if this phrase is referencing back to the moving hole, the fixing pin, the die or the handle portion?
	Lines 4,5 and 9-15 use the terms “substantially cylindrical shape”.  Examiner has reviewed the disclosure and can find no guidelines on how to interpret this phrase.  Would a 20-sided shaft be “substantially cylindrical”?  How about a square shaft with rounded corners?  How about a round shaft that is splined?  Reasonable people would not be able to agree on what does or does not infringe.
	The term “drilling” is used throughout the claims.  It is not clear if this should be given weight as drilling, or as punching, as discussed in the objection above.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1,2 and 5 are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Hampton (2,394,377), who shows a punching tool with all of the recited limitations including;
a rod-like pedestal portion (area of 17,23,29’) capable of being inserted into the pipe; (it is considered “rod-like” because it is longer than it is wide).
a projecting convex blade (20) attached to the pedestal portion with its tip facing an upper side; 
a die (25,27) including a recessed portion facing the convex blade above the convex blade and capable of being fitted with the convex blade in order to sandwich the wall surface of the pipe to be drilled between the die and the convex blade; and 
a pair of handle portions (33,58) including a rod-like member or a plate-like member (29) capable of moving the die up and down closer to and away from the convex blade.
	In regard to claim 2, 
a fixed handle portion fixed to a body portion for fixing the pedestal portion, and 
a moving handle portion (58) attached to the body portion via a supporting point portion (30), and including a tip rotatable with the supporting point portion as a supporting point; 
the tip (31) of the moving handle portion and the die are integrated with each other, and 
rotation of the tip of the moving handle portion is converted to an up-and-down movement of the die, to move the die up and down closer to and away from the convex blade.
see 112 rejection above, note shading lines of 20,25,27 indicating cylindrical shape).

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3,4,9-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hampton (2,394,377) in view of Wu (8,047,112).
In regard to claim 3, Hampton’s movable handle portion tip (31) engages the die in slide slots instead of with a transverse pin that extends through the body portion.  Examiner takes Official Notice that it is known to have a pivoting punch handle activate the punch via a transverse pin that extends through the body portion.  This is just one of dozens of known ways for a pivoting handle to actuate a punch, and all of these ways are suitable for Hampton.  An example of this is Wu, who shows a pivoting handle (107) and a transverse pin (109) that extends thru a slot (105) in the body portion.  Additional examples can be provided if challenged.
It would have been obvious to one of ordinary skill to have modified Hampton by changing the movable handle portion tip to include a transverse pin that extended thru a slot in the body portion and connected to the die, as is well known and taught by Wu 
With respect to claim 4, the pedestal portion is “substantially cylindrical” since it is rounded on all four corners.  While Hampton appears to show roughly the claimed size of 4-12mm, Hampton does not explicitly state this.  The courts have long ruled that a change in size is not patentable, as long as there are no unexpected results.  In this case, it would have been obvious to one of ordinary skill to have made the pedestal larger or smaller, such that it was in the 4-12mm range, in order to make it stronger (to punch stiffer materials) or lighter weight (so that the worker did not become tired).
For claims 9-15, see the analysis of claims 4 and 5.

Made of record but not relied on are numerous patents showing pertinent punching tools.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724